Exhibit 10.15(a)



AWARD NOTICE

to [ ]

January __, 2001

Pursuant to the Continental Airlines, Inc.

Executive Bonus Performance Award Program

This document constitutes your formal Award Notice as a Participant under the
Continental Airlines, Inc. Executive Bonus Performance Award Program (as amended
from time to time, the "Executive Bonus Program") adopted under the Continental
Airlines, Inc. Incentive Plan 2000 (as amended from time to time, the "Incentive
Plan 2000"). This Award Notice evidences your right to participate in the
Executive Bonus Program with respect to the fiscal year of the Company which
commences January 1, 2001, subject to the terms of the Executive Bonus Program
and the Incentive Plan 2000.

The Human Resources Committee of the Board of Directors of the Company (the
"Committee") has established a Budget for purposes of the Executive Bonus
Program. The Budget consists of cumulative quarterly net income targets for the
fiscal year. Each participant in the Executive Bonus Program who remains
continuously employed throughout the entire fiscal quarter with respect to which
the bonus is to be paid will receive a cash bonus (Quarterly Bonus) equal to the
greater of the Net Income Quarterly Bonus or the EBITDAR Margin Quarterly Bonus
for such quarter.

A participant's Net Income Quarterly Bonus for a fiscal quarter is calculated by
multiplying the participant's cumulative base salary through such quarter by
either (x) 100% plus the percentage positive variance (up to 25%) between the
Company's actual cumulative net income through such quarter and the cumulative
net income target with respect to such quarter or (y) 100% less the percentage
negative variance between the Company's actual cumulative net income through
such quarter and the cumulative net income target with respect to such quarter,
less any Quarterly Bonuses received with respect to prior quarters in the fiscal
year. If the negative variance is greater than 25%, then no Net Income Quarterly
Bonus will be paid with respect to such quarter.

A participant's EBITDAR Margin Quarterly Bonus for a fiscal quarter is
calculated by multiplying the participant's cumulative base salary through such
quarter by either (x) 125%, if the Company ranks first, second or third when
comparing the cumulative EBITDAR margins through such quarter for all companies
in the Industry Group and the Company achieves the operating income hurdle for
such quarter or (y) 0%, if the Company fails to achieve the ranking and
operating income hurdle referenced in the prior clause, less any Quarterly
Bonuses received with respect to prior quarters in the fiscal year. The annual
operating income hurdle is the same as that established under the Company's Long
Term Incentive Performance Award Program (LTIP) for the relevant period, and the
quarterly operating income hurdles are determined as cumulative quarterly
percentages of the annual amount as follows: (1) 19% with respect to the first
fiscal quarter; (2) 52.8% with respect to the second fiscal quarter; (3) 83.6%
with respect to the third fiscal quarter; and (4) 100% with respect to the
fourth fiscal quarter. The definition of the Industry Group is the same as used
in the LTIP program, and EBITDAR and EBITDAR margins are calculated identically
as in the LTIP program for the relevant periods.

Prior to any payment under the Executive Bonus Program, the Committee must
certify in writing that the performance goals have been met.

Capitalized terms used in this Award Notice are defined in the Executive Bonus
Program, and your participation is subject to the terms of the Executive Bonus
Program and the Incentive Plan 2000. The Executive Bonus Program and the
Incentive Plan 2000 are hereby incorporated into this Award Notice by reference.

If you have any questions, or wish to obtain a copy of the Executive Bonus
Program or the Incentive Plan 2000, please contact _____________.



CONTINENTAL AIRLINES, INC.

 

By:_________________________



 